EXHIBIT 99.2 BANRO CORPORATION (the "Corporation") Annual and Special Meeting of Shareholders of the Corporation held on June 27, 2014 REPORT OF VOTING RESULTS In accordance with section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, this report discloses the results of the voting on the matters submitted to the annual and special meeting of shareholders of the Corporation held on June 27, 2014 (the "Meeting"). The matters voted upon at the Meeting and the results of the voting were as follows: 1. Election of Directors By resolution passed via a show of hands, the following persons were elected as directors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation unless such office is earlier vacated in accordance with the by-laws of the Corporation: Votes by Proxy Name Votes For % Votes For Votes Withheld % Votes Withheld Richard W. Brissenden 99.49% 0.51% John A. Clarke 82.74% 17.26% Maurice J. Colson 75.01% 24.99% Peter N. Cowley 68.92% 31.08% Matthys J. Terblanche 99.65% 0.35% Derrick H. Weyrauch 99.62% 0.38% 2. Appointment of Auditors By resolution passed via a show of hands, Deloitte llp, Chartered Professional Accountants, Chartered Accountants and Licensed Public Accountants, were reappointed as the auditors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation at such remuneration as may be fixed by the directors of the Corporation.The following are details of this vote reappointing Deloitte llp: Votes by Proxy Votes For % Votes For Votes Withheld % Votes Withheld 99.21% 0.79% 3. Continuation of Shareholder Rights Plan By resolution passed via a show of hands, shareholders approved the continuation of the Corporation's shareholder rights plan, as described in the Corporation’s management information circular dated May 30, 2014.The following are details of this vote approving the continuation of the Corporation's shareholder rights plan: Votes by Proxy Votes For % Votes For Votes Against % Votes Against 98.80% 1.20%
